Hall, Justice.
The defendant, in 1856, married a dowress, who died, in May, 1883, leaving him surviving. The remaindermen brought suit against him for the use of the dower lands for that portion of the year which remained after her death. A verdict was returned in favor of the defendant, and the question is now made whether that verdict, under the foregoing facts, was proper. A portion of the land was in cultivation by the defendant at the death of his wife, and. other portions were cultivated by his tenants. “ If the life estate be terminated, not by the act of the tenant, he and his legal representatives shall be entitled to emblements, which are the profits of the crop sown by him during life, whether the plants be annual or perennial.” Code, §2257; 20 Ga., 791; 56 Id., 582. “If a man be tenant for the life of another, and eestuy que vie, or he on whose life this laud is held dies after the corn sown, the tenant per auter vie shall have the emblements.” 2 Cooley’s Bl., 123. This last citation covers the exact point made. What difference can it make whether the life tenant sows by himself or by others to whom he has rented, the premises?
Judgment affirmed.